Exhibit 10.16

LOGO [g129640g29z78.jpg]

 

Date:    April 26, 2010

Expatriate Agreement:

Employee ID:

Expatriate Host Location:

  

Joseph C. Antonellis

303918

London, UK

The Long Term International Assignment Policy Guidelines have been established
to meet the needs of transferees. This policy applies to employees of State
Street Corporation, herein referred to as “the Company.” The following items
constitute your assignment package that will be in effect during your London
assignment beginning on or about May 1, 20101.

GENERAL

The policies and procedures summarized in the agreement have been adopted
voluntarily by State Street and are not intended to give rise to contractual
rights or obligations or otherwise modify your terms of employment (e.g., your
at-will status or employment contract).

Duration

The duration of this assignment is expected to be two years. The assignment may
be extended by mutual agreement between you and the Company on a year-to-year
basis within policy limits. The Company reserves the right, however, to
terminate this or any assignment earlier than the expected date of its
conclusion for any reason. At the conclusion of this assignment, the Company
will repatriate you to your home country unless you and the Company mutually
agree on your localization in the host country or your transfer to a new
expatriate assignment at a State Street location in another host country.

Family Considerations

The Company will accommodate the needs of an accompanying family member(s),
(i.e. child, domestic partner or spouse) provided the accompanying family member
is able to secure a visa for the duration of the assignment.

No Exception Policy

State Street routinely participates in vendor surveys and industry mobility
groups to ensure that our mobility policies are competitive and we provide a
standard set of benefits for mobile employees and their families. The benefits
the Company provides in this policy are competitive and therefore the Company
has adopted a No Exception policy. Exceptions are very rare.

Any exception to policy must go through the formal appeal process managed by
Global Mobility department. Exceptions below $5,000 must be approved by a Senior
Vice President, exceptions totaling $5,000-$10,000 require Executive Vice
President approval and any exceptions above $10,000 require approval by the full
Management Committee. Please note the amounts are inclusive of the tax grass-up.

 

1

Estimated start date. Start date is dependent upon receipt of work
authorization.

 

Page 1 of 14



--------------------------------------------------------------------------------

LOGO [g129640g29z78.jpg]

 

PRE-DEPARTURE CONSIDERATIONS

Visa & Work Permit

We must ensure that all employees hold valid immigration permission to work to
comply with the terms of relevant legislation at the host location. Therefore,
it is necessary for you to obtain the appropriate immigration permission to work
and reside in the host country. You will be required to present the relevant
documents upon arrival, prior to commencing your employment.

The Company will make arrangements for you (and your accompanying dependents) to
obtain the necessary visa and residency authorization and will pay for all fees
associated with obtaining them. The Company’s obligation is restricted to
securing and maintaining your permission to legally work in the host country.
Any other assistance will require separate authorisation. If necessary, legal
counsel will be engaged by the Company at its own expense to assist in this
process. You are expected to provide complete cooperation in securing the
initial visa(s) and in any subsequent renewal thereof.

To enable us to meet statutory and regulatory obligations of the host location
immigration system, you are required to keep host location GHR updated with
changes in residential address, home telephone number, mobile telephone number
and host country immigration status while on assignment. Changes will need to be
reported within five working days of the change occurring. We may provide host
country government agencies with your personal data to enable us to fulfil our
legal obligations.

Home Country Residence

HOME OWNER

 

  a) Rent /Lease – You may choose to rent or lease your house. The advertisement
costs and/or agent fees will be paid by the Company. The Company will also
provide you with property management services through the Company’s designated
provider. You will not be reimbursed for any other aspects related to your home
country residence including but not limited to assistance with property taxes or
insurance (including renter’s insurance, if applicable). We encourage you to
check with your insurance carrier to ensure your coverage is sufficient to meet
your needs.

If the rental agent has not been able to lease or rent the house prior to your
leaving, the Company will waive the home housing norm for up to two months, if
necessary. If your property has not been rented by the end of the second month
and you can prove that you have been actively trying to rent the property,
Global Mobility will seek approval from senior management to waive the home
housing norm for an additional period of time.

In the event you lease your property and the monthly rental income does not
cover your monthly mortgage (principle and interest only), the Company will
reduce your monthly home housing norm by the difference between the monthly
rental income you receive and the monthly mortgage (principle and interest
only). If this were to occur, you would be required to provide Global Mobility
with a copy of your mortgage statement and rental agreement in order to verify
the amounts and implement the change.

 

Page 2 of 14



--------------------------------------------------------------------------------

LOGO [g129640g29z78.jpg]

 

  b) Leave Vacant – You may choose to leave your house vacant while on
assignment. The Company will provide property management services through the
Company’s designated provider. You will not be reimbursed for any other aspects
related to your home country residence including but not limited to assistance
with property taxes or insurance (including renter’s insurance, if applicable).
We encourage you to check with your insurance carrier to ensure your coverage is
sufficient to meet your needs.

If there is a change in status of the home country housing while on assignment,
you are responsible for notifying Global Mobility as soon as the change is known
or occurs.

You are responsible for any damages to your home country residence. You are
responsible for obtaining appropriate insurance coverage for your home country
residence. We encourage you to contact your insurance carrier to ensure your
coverage is sufficient to meet your individual needs. The Company will not be
held responsible for loss or damage at your home country residence.

Home Country Automobile(s)

The Company will reimburse you for the loss on sale or lease cancellation of one
(1) automobile/motorcycle, if single, and up to two (2) automobiles/motorcycles,
if married, It is expected that you will make every effort to sell your vehicle
at the highest possible market value.

Reimbursement will be calculated based on the difference between the retail
value (as determined by a reputable, published source) of the automobile and the
actual selling price. In no case will reimbursement exceed 20% of the
automobile’s retail value. Additionally, there is a maximum payment per
assignment of the local currency equivalent of US$10,000, whether you sell one
(1) or two (2) automobiles. To seek reimbursement, you are required to provide
Global Mobility a completed expense form along with a copy of the bill of sale,
proof of ownership and published retail value.

The Company will not provide assistance with storing your vehicle or shipping
your vehicle to the host location.

Physical Exams & Inoculations

Physical exams are highly recommended at the home location prior to relocation.
The host country may require an expatriate to receive inoculations prior to
relocating internationally. State Street recommends that you receive the
inoculations necessitated by the host country.

GlobeSmart

You are encouraged to use GlobeSmart to increase your cultural awareness and to
enable you to work more effectively with your colleagues in your host country.
The url for GlobeSmart is www.globesmart.com, you may use your State Street
email address to register.

Cultural Training

A cultural orientation will be provided to you to promote an understanding and
appreciation of the business practices, culture and values of the host country
and to facilitate your transition.

Spousal Assistance

Career and transition assistance will be provided to your accompanying spouse.

 

Page 3 of 14



--------------------------------------------------------------------------------

LOGO [g129640g29z78.jpg]

 

House-hunting Trip

The purpose of this trip will be to evaluate living quarters, establish business
and personal contacts and to experience the business and cultural environment.
You will be reimbursed for round-trip airfare based on the Corporate Travel
Policy. The specific air class in which you will travel is subject to change
based upon the business area’s budget constraints. Reasonable expenses incurred
for lodging, meals and local transportation during this trip will be reimbursed
for up to seven (7) calendar days. In addition, reasonable costs for ground
transportation to and from the airport will be reimbursed. Any tax due will be
the Company’s responsibility.

In most cases, the house-hunting trip should be arranged to coincide with normal
business activity. This trip should be coordinated through Global Mobility, who
will coordinate the services of a destination agent to assist you in locating
housing and settling into the new area.

COMPENSATION AND BENEFITS

Payroll

You will remain on your home country payroll.

Income Taxes

You will be covered by the Company’s “Tax Equalization Policy for International
Assignments.” The Tax Equalization Policy ensures that you will pay a level of
income tax similar to what you would have paid had you remained in your home
country. A copy of the “Tax Equalization Policy for International Assignments”
has been provided to you separately cover.

Prior to departure, you will be contacted by the Global Mobility Tax Compliance
Team, who will provide you with an overview of the tax policy and program
requirements – as well as tax services that may be authorized for this
assignment. It is your responsibility to schedule this briefing prior to
departure, including completion of all documents requested.

Social Tax

You will remain in the home country social tax system, wherever legally
possible.

Salary Review

Your salary review will be applied according to home country practice. Your base
salary will not be adjusted solely as a result of this assignment. You will
remain on your current salary review schedule/cycle, if any.

Incentive Compensation

If eligible, you will continue to participate in the home country Company bonus
and/or equity programs, if any.

Benefits

You will remain covered by the home country benefit plans whenever legally
possible.

Medical Insurance

You will be covered by the global medical plan, Aetna Global Benefits, while on
this assignment, details of which will be provided to you separately.

 

Page 4 of 14



--------------------------------------------------------------------------------

LOGO [g129640g29z78.jpg]

 

Balance Sheet

The function of the balance sheet will be described in your global mobility
orientation. A balance sheet will be provided to you separately at least
semi-annually or more often if necessary depending on the fluctuations in the
cost of living indices and exchange rates.

The balance sheet will include the hypothetical tax equalization components
computed by the Company’s tax consultants and the goods and services
differential and home housing norm computed by Organizational Resources
Counselors, Inc. (ORC).

The Company will update the balance sheet coincident with a change in base
salary, family size or revised ORC Compensation Table on the first pay period of
the month following any change. The level of your housing norm is expected to
remain fixed throughout your assignment unless your family size changes and you
move to new accommodations, in which case Global Mobility will review your
situation to determine if any change is warranted.

Annual Leave/Vacation

You will continue to accrue annual leave/vacation based on your home country
annual leave/vacation policy. If you take home leave, you will need to utilize
your allocated annual leave/vacation time.

Public Holidays

You will observe the host country’s public holiday schedule while on assignment.
Unless required by applicable law there will be no compensation provided if the
host country observes fewer holidays than your home country in any given
assignment year.

RELOCATION

Shipping and Storage

The Company will pay for all transportation charges for reasonable and necessary
items. This includes packing and crating costs, reasonable storage charges at
origin and destination, all applicable duties and insurance charges. Household
effects will be transported by surface freight unless the air cost is the same
or less than surface freight. The household goods shipment is to be coordinated
through the Company’s designated moving company and in adherence to State
Street’s shipping policy.

Additionally employees under the expatriate program are entitled to store a
reasonable amount of household/personal effects in the home country. Storage
arrangements are to be coordinated through the Company’s designated moving
company.

You are responsible for insuring your personal belongings at the host location.
The relocation company will be able to give you guidance on the level of
insurance as well as referrals.

Travel Expenses

The Company will transport you and your spouse to London via air travel when the
transfer is effective and required travel and work visas have been approved and
to Boston at the conclusion of this assignment. You will be reimbursed for
business class airfare. According to Company Policy, the specific air class in
which you will travel is subject to change based upon the business

 

Page 5 of 14



--------------------------------------------------------------------------------

LOGO [g129640g29z78.jpg]

 

area’s budget constraints. Reasonable costs for ground transportation to and
from the airport will also be reimbursed.

Temporary Living

If necessary, the Company will arrange on your behalf temporary accommodations
for the maximum period of thirty (30) days providing that this has been
pre-approved. Thirty (30) days is inclusive of time prior to departure and
arrival at the assignment location. In the event that you are approved for
temporary living in the assignment location, your goods and services
differential may not be implemented, this is dependent on the type of
accommodation. However, all other compensation elements of the balance sheet
will be implemented. If the goods and services differential has not been
implemented, it would then be implemented effective the date of your move to
permanent accommodations.

If needed, you will also be entitled to reimbursement of an additional thirty
(30) days of temporary living expense upon repatriation. Cash cannot be received
in lieu of temporary housing.

Relocation Allowance

The Company will pay you a relocation allowance equal to one month’s base salary
up to a maximum of the local currency equivalent of $8,333.33 USD at the
beginning of your assignment and upon repatriation at the normal conclusion of
the assignment. This payment will be grossed up to be tax free to you and will
be paid through the home payroll system classified as “misc.” The payment will
be made within the first month of relocation in either direction. The relocation
allowance is paid to compensate for relocation inconveniences and covers
relocation-related expenditures not specifically covered elsewhere in this
document (e.g. necessary alterations and conversions of household items, new
license, etc.).

ON ASSIGNMENT PROVISIONS

Assignment Location Housing

The Company will directly pay the monthly rent on your behalf for the duration
of the expatriate assignment, subject to the housing cost parameters established
by our consultants. The housing accommodations will be consistent with the
Company’s image and the size of your family, subject to the approval of local
management, Global Mobility and the host Global Human Resources. If utilities
are not included in your rent/lease costs, the Company will provide you with a
utilities allowance which is intended to cover basic utility costs such as heat,
water and electricity. It is not intended to cover items such as yard
maintenance, telephone and cable. You are responsible for these costs. The
utility allowance will be calculated based on whether you are living in an
apartment or house and the number of bedrooms the property contains. The utility
allowance will appear as a line item on your balance sheet.

A home country housing norm, as determined by ORC, the Company’s professional
consultant, Organizational Resource Counselors (ORC), will be withheld from your
salary each pay period. The home housing norm is representative of the amount an
employee, with a given salary and family size, typically spends for housing in
the home country (mortgage, rent, utilities, repairs, insurance, property taxes,
etc.).

 

Page 6 of 14



--------------------------------------------------------------------------------

LOGO [g129640g29z78.jpg]

 

It is expected that you will maintain the condition of the property including
but not limited to weekly cleaning, trash removal, etc. It is your
responsibility to notify the management company and or landlord of any concerns
that could potentially cause damage to the property such as leaky pipes,
malfunctioning equipment, etc. You are financially responsible for any damage
you or your guests cause and for your failure to keep the property in good
condition. You will be held accountable for negative abuse.

You are responsible for obtaining appropriate insurance coverage for host
country residence. We encourage you to contact your insurance carrier to ensure
your coverage is sufficient to meet your individual needs. The Company will not
be held responsible for loss or damage at your host country residence.

Goods and Services Differential

You may receive a goods and services differential (G&S). This amount is intended
to compensate for the difference in the cost-of-living between United States and
London and for foreign exchange rate fluctuation on goods and services
expenditures. The G&S is not taxable to you. It is calculated by the Company’s
professional consultant, Organizational Resource Counselors (ORC), and is based
on four factors:

 

  •  

Size of your family stationed at London

 

  •  

Your spendable income as determined by ORC

 

  •  

Price difference of certain goods between United States and London

 

  •  

Exchange rate

ORC pricing agents conduct surveys at least twice a year to determine the costs
of goods and services in each location. In those areas experiencing highly
inflationary economies, surveys may be conducted as frequently as four times a
year.

The G&S amount will fluctuate based on foreign exchange rate fluctuations and
pricing surveys. If the exchange rate fluctuates by at least 3% from the rate
used in the published ORC table and remains that way for at least 4 consecutive
weeks, or if the exchange rate fluctuates by at least 6% for at least 2
consecutive weeks, ORC will issue a new table.

Any updates to the G&S will be implemented the first pay period of the month and
the new amount will be indicated on your updated balance sheet.

Home Leave

You will be reimbursed for ten round-trip tickets from London to Boston each
assignment year for your spouse. You will also be reimbursed for your spouse’s
travel expenses to accompany you on two additional business trips to other
locations each assignment year. Cash may not be received in lieu of
transportation, and this benefit may not be carried from one assignment year
into any other. The maximum class of travel that will be reimbursed for all
trips will be business class.

According to the Company Policy, the class of travel is subject to change based
upon the business area’s budget constraints. Reasonable costs for ground
transportation to and from the airport will also be reimbursed. You will not be
reimbursed for hotel costs, car rental or a per diem allowance while on home
leave. Any tax due will be the Company’s responsibility.

 

Page 7 of 14



--------------------------------------------------------------------------------

LOGO [g129640g29z78.jpg]

 

Dependent Visits to Host Location

You will be reimbursed for two economy class round-trip tickets from US to
London each assignment year for your dependent who is attending college in the
US.

Club Membership

The Company will pay entrance fees and monthly dues to one business/social club
or athletic/fitness club. It is understood that the Company is the beneficial
owner of debentures or other evidence of ownership.

Host Country Automobile Provision

You will be provided with a leased car and driver, which will be arranged in
conjunction with Corporate Security.

Transportation – Assignment Location

You will be provided a monthly auto allowance of $900 to be paid through US
payroll. The amount will assist with rental cars, taxis, and etc. while on
assignment.

Emergency Leave

In the event of serious illness or death in your immediate family or your
spouse/domestic partner’s immediate family, the Company will provide business
class round trip air transportation between the home and host country for you,
when authorized by the host Global Human Resources and the Vice President of
Global Mobility. The Company defines immediate family as spouse/domestic
partner, other adult dependent, grandparent(s), parent(s), sibling(s), or
child(ren).

Emergency Assistance

The Company provides assistance for employees in the event of a medical or
personal emergency while traveling anywhere in the world. This service will be
provided by either International SOS or Aetna Global Benefits.

Visit the International SOS website which maintains current security, medical
and cultural information on countries and cities around the world (State Street
Member Number 11BCPS000162). This data source should be accessed periodically
leading up to your expected date of travel due to changing conditions. You may
access the International SOS website from the Global Security website by
clicking on International SOS which appears on the right hand side of the Global
Security homepage:

http://collaborate/sites/Global-Security/Safe%20Business%2OTravel/default.aspx

Before your departure, please print the membership card which is located on the
International SOS website.

In case of emergency while traveling or while on assignment, please contact
State Street Global Security at +1 617-985-5001 (Boston), +44 (0) 20 3395 4444
(London) or Sydney +61 2 9323 6242. Also, please check in with Global Security
if there is an incident in the region where you are traveling or living so they
can provide safety advice as needed.

 

Page 8 of 14



--------------------------------------------------------------------------------

LOGO [g129640g29z78.jpg]

 

CONCLUSION OF ASSIGNMENT

Repatriation Planning

You should make every effort to maintain contact with your home country Global
Human Resources Business Partner and your direct manager. This will assist you
in keeping abreast of developments within the Company including knowledge of new
products and services that may have developed since your departure.

You should begin planning for your repatriation, in conjunction with your home
country Global Human Resources Business Partner and your direct manager, at
least three months prior to your anticipated return.

Transportation

See Travel Expenses under RELOCATION.

Assignment Allowances

The Company will discontinue all assignment-related allowances as of your
assignment end date.

Shipment of Goods

See Shipping & Storage under RELOCATION.

Storage

You must make arrangements with the moving company to remove your belongings
from storage upon repatriation. The Company will not reimburse you for storage
costs incurred beyond 30 days of your assignment end date.

Temporary Living

If applicable, you will be provided with temporary living. The Company will
arrange the temporary accommodations on your behalf for a maximum period of
thirty days. You will be responsible for all meals and incidental expenses,
unless you are placed in a hotel. If this is the case, you will be reimbursed
via a Business Travel Allowance (BTA) to be set by Global Mobility.

TERMINATION OF EMPLOYMENT/EARLY TERMINATION OF ASSIGNMENT

Voluntary Termination

In the event you resign while on assignment, voluntarily leave this position but
remain employed by State Street, or you are dismissed due to gross misconduct or
poor performance the Company will not be responsible for any repatriation costs
to the home country, including airfare, shipment of household goods, etc. The
Company may also, at its discretion, require you to reimburse the Company for
assignment related allowances and benefits provided to you as noted in the Early
Termination of Assignment section below.

 

Page 9 of 14



--------------------------------------------------------------------------------

LOGO [g129640g29z78.jpg]

 

Involuntary Termination

In the event you are terminated by the Company while on assignment, with or
without cause, the Company will provide transportation to Boston including
shipment of household goods to the home country, provided you return within
three months of termination. If another employer is paying for the relocation at
the same time, the Company will not provide duplicate relocation costs. No other
costs will be reimbursed. Under no circumstances will a payment be made in lieu
of airfare or excess baggage costs.

Early Termination of Assignment

In the event you terminate your assignment early, and remain employed by the
Company, the Company may, at its discretion, require you to reimburse the
Company for assignment related allowances and benefits provided to you, such as:

 

  •  

Relocation Allowance

 

  •  

House-hunting Trip

 

  •  

Household Moving/Storage Expenses

 

  •  

Temporary Living

 

  •  

Transportation to/from Assignment Location

 

  •  

Lease Cancellation Fees (housing, auto, etc.)

 

  •  

Spousal Assistance

The Global Mobility, in conjunction with line management will evaluate the
circumstances surrounding the early repatriation in determining the appropriate
reimbursement to the Company.

Miscellaneous

Should you qualify and/or receive additional compensation required by local law
at termination, payment of other benefits under the expatriate policy will be
reduced.

All terms and conditions including but not limited to the changing of allowances
(e.g., goods and service allowances), housing terms, medical plan carrier or
transportation costs are subject to change by State Street, in its sole
discretion, based on internal State Street policies and guidelines, as may be
varied by State Street from time to time.

 

Page 10 of 14



--------------------------------------------------------------------------------

LOGO [g129640g29z78.jpg]

 

Please initial each page and sign below, signifying your understanding of, and
agreement with, the terms of this “Agreement.” Please fax a copy of the
agreement to Larry DiGiacomo at LCC1E and keep the original with you at your
host location.

Please keep the contents of this individual package confidential.

 

Agreed:     Date: /s/ Joseph C. Antonellis     5/3/10 Joseph C. Antonellis    
Month/Day/Year

 

cc: J. McCune

  K. Paton

  T. Stuczynski

  P. Waller

  Global Mobility Tax Compliance team

 

Page 11 of 14



--------------------------------------------------------------------------------

LOGO [g129640g29z78.jpg]

 

I, Joseph L. Hooley, President & CEO, have read and agree with the terms of
Joseph C. Antonellis’ Expatriate Agreement dated April 26, 2010 from Boston, MA
to London, UK. I hereby authorize the expenditure of the cost associated with
the terms and conditions described in the Expatriate Agreement.

 

/s/ Joseph L. Hooley     4/27/10

Joseph L. Hooley

President & CEO

    Month/Day/Year

 

Page 12 of 14



--------------------------------------------------------------------------------

LOGO [g129640g29z78.jpg]

 

I, Cecilia Paschall, have read and agree with the terms of Joseph C. Antonellis’
Expatriate Agreement dated April 26, 2010 from Boston, MA to London, UK.

 

/s/ Cecilia Paschall     6/1/10

Cecilia Paschall

Vice President

Global Mobility

    Month/Day/Year

 

Page 13 of 14



--------------------------------------------------------------------------------

LOGO [g129640g29z78.jpg]

 

I, Hazel Keating, have read and agree with the terms of Joseph C. Antonellis’
Expatriate Agreement dated April 26, 2010 from Boston, MA to London, UK.

 

/s/ Hazel Keating     6/9/2010

Hazel Keating

Vice President

Global Human Resources

    Month/Day/Year

 

Page 14 of 14